Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19-23, the recitation of “preferentially” render the claim undefined and vague. The term preferentially means favorably which render the following limitations optional. Examiner suggests deleting the recitation for the claims to avoid any indefiniteness and ambiguity, support in the specification will be needed to consider the deletion of the recitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17, 19, 22-23, 26-29-30, and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dick (US 2016/0277229).
Regarding claims 16, 29 and 34-35. Dick discloses an apparatus comprising at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured, with the at least one processor, to cause the apparatus to: receive a first signal, wherein the first signal comprises one or more carrier signals for transmission, each carrier signal comprising a plurality of resource blocks (see at least figure 1, element 101 and at least paragraphs [0024] and [0080]: Composite signal 101 may have multiple carriers 106 … composite signal 101, includes WCDMA or LTE, or a mixture thereof, carriers 106), wherein each resource block is assigned to a unique frequency and time slot of the respective carrier signal (it is inherent multiple Resource Blocks are used within multiple carriers which are bounded by time/frequency allocations/assignments to enable communication between two parties in LTE network); generate a second signal by modifying said first signal, wherein the second signal is a clipping pulse signal (see at least figure 1 elements 110/111); convert the second signal into a plurality of narrowband signals (see at least figures 1 and 2A: signal 2 is parsed into multiple signals using Polyphase Transformation 112), wherein each narrowband signal is a frequency slice of the second signal (see at least figure 2A and paragraphs [0034], [0037]); modify the plurality of narrowband signals to generate a plurality of modified narrowband signals (see at least figure 2A), wherein said modifying is controlled based on filter weights that define a level of noise to be added to the respective narrowband signals in accordance with at least one of a desired error vector magnitude distribution or clipping noise distribution (see at least figure 2A and paragraphs [0034], [0037]); combine the plurality of modified narrowband signals into a third signal; and generate a fourth signal suitable for transmission based on a combination of the first signal and third signals (see at least figures 1 and 4: element 117).
Regarding claims 17 and 30. Dick discloses an apparatus wherein generating said second signal further comprises to modify said first signal by adding local modifications to the first signal when the amplitude of the first signal exceeds a threshold level (see at least paragraph [0029]).
Regarding claims 19 and 32. Dick discloses an apparatus wherein modification of the plurality of narrowband signals further comprises to preferentially distribute said noise outside said carrier signals, such that said desired error vector magnitude or clipping noise distribution has a higher noise level outside at least some of said carrier signals than inside said carrier signals (see at least paragraph [0021]).
Regarding claims 22. Dick discloses an apparatus wherein modification of the plurality of narrowband signals further comprises to preferentially distribute said noise amongst said carriers, such that said desired error vector magnitude distribution or clipping noise distribution has a lower noise level for some carriers that other carriers (see at least paragraph [0021]).
Regarding claims 23. Dick discloses an apparatus wherein modification of the plurality of narrowband signals further comprises to preferentially distribute said noise amongst resource blocks or within at least some of said carriers, such that said desired error vector magnitude distribution or clipping noise distribution has a lower noise level for resource blocks or within a carrier than other resource blocks within the same carrier (see at least paragraph [0021]).
Regarding claim 26. Dick discloses an apparatus wherein the first signal comprises a plurality of carrier signals, each comprising a plurality of said resource blocks (it is inherent multiple Resource Blocks are used within multiple carriers which are bounded by time/frequency allocations/assignments to enable communication between two parties in LTE network).
Regarding claim 27. Dick discloses an apparatus wherein converting the second signal into a plurality of narrowband signals comprises a plurality of narrowband filters (see at least figure 2).
Regarding claims 28 and 33. Dick discloses an apparatus wherein the resource block comprises one or more resource element (it is inherent multiple Resource Blocks are used within multiple carriers which are bounded by time/frequency allocations/assignments to enable communication between two parties in LTE network and resource blocks comprise resource elements: A Resource Element is one 15 kHz subcarrier by one symbol. Resource Elements aggregate into Resource Blocks).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dick in view of Hou et al (US 2021/0176107). Hereinafter referred to as Hou.
Regarding claims 18 and 31. Dick discloses all the limitations of the claimed invention with the exception of determining the desired error vector magnitude distribution or clipping noise distribution. However, Hou, from the same field of endeavor, teaches determining the desired error vector magnitude distribution or clipping noise distribution (see at least paragraphs [0058]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Hou, as indicated, into the communication method of Dick for the purpose of keeping the clipping noise in tight control to comply with regulatory requirements.
Claim 20-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dick in view of Karl et al (ES 2,843,826). Hereinafter referred to as Karl.
Regarding claims 20, dick discloses all the limitations of the claimed invention with the exception that the modification of the plurality of narrowband signals further comprises to preferentially distribute said noise within guard bands of carrier signals, such that said desired error vector magnitude distribution has a higher noise level within at least some guard bands of carrier signals than within inband portions of the corresponding carrier signals. However, Karl, from the same field of endeavor, discloses the benefits and how to increase/decrease the guard bands (Certain embodiments also allow creating guardbands between numerologies on the same carrier without explicit signaling other than normal allocation addressing. This allows the combination of numerologies to be transparent for the terminals on the same carrier (in case a given terminal is planned in a single numerology). It also allows guard band sizes that can be tailored to a particular scenario. Less guardband may be required, for example in a scenario with a low signal-to-noise ratio (SNR) compared to a scenario where the SNR is high). Thus, it would have been obvious to a person or ordinary skill in the art before the time of the invention to employ the teaching of Karl, as indicate, into the communication method of Dick for the purpose of increasing system agility and flexibility.
Regarding claims 21, dick discloses all the limitations of the claimed invention with the exception that the modification of the plurality of narrowband signals further comprises to preferentially distribute said noise within guard bands of carrier signals, such that said clipping noise distribution has a higher noise level within at least some guard bands of carrier signals than within inband portions of the corresponding carrier signals. However, Karl, from the same field of endeavor, discloses the benefits and how to increase/decrease the guard bands effects the noise level (Certain embodiments also allow creating guardbands between numerologies on the same carrier without explicit signaling other than normal allocation addressing. This allows the combination of numerologies to be transparent for the terminals on the same carrier (in case a given terminal is planned in a single numerology). It also allows guard band sizes that can be tailored to a particular scenario. Less guardband may be required, for example in a scenario with a low signal-to-noise ratio (SNR) compared to a scenario where the SNR is high). Thus, it would have been obvious to a person or ordinary skill in the art before the time of the invention to employ the teaching of Karl, as indicate, into the communication method of Dick for the purpose of increasing system agility and flexibility.
Regarding claims 24, dick discloses all the limitations of the claimed invention with the exception that the desired error vector magnitude distribution or clipping noise distribution has a lower noise level for at least some resource blocks or with a relatively high modulation order than other resource blocks or with a lower modulation order. However, Karl, from the same field of endeavor, discloses the benefits and how to increase/decrease the guard bands effects the noise level (Certain embodiments also allow creating guardbands between numerologies on the same carrier without explicit signaling other than normal allocation addressing. This allows the combination of numerologies to be transparent for the terminals on the same carrier (in case a given terminal is planned in a single numerology). It also allows guard band sizes that can be tailored to a particular scenario. Less guardband may be required, for example in a scenario with a low signal-to-noise ratio (SNR) compared to a scenario where the SNR is high). Thus, it would have been obvious to a person or ordinary skill in the art before the time of the invention to employ the teaching of Karl, as indicate, into the communication method of Dick for the purpose of increasing system agility and flexibility.
Regarding claims 25, dick discloses all the limitations of the claimed invention with the exception that the modification of the plurality of narrowband signals further comprises to distribute said noise amongst at least one of: resource blocks of different frequency slices; resource blocks of different time slices, time slots or time periods; resource blocks within the same frequency slice; and resource blocks of within the same time slice, time slot or time period. This allows the combination of numerologies to be transparent for the terminals on the same carrier (in case a given terminal is planned in a single numerology). It also allows guard band sizes that can be tailored to a particular scenario. Less guardband may be required, for example in a scenario with a low signal-to-noise ratio (SNR) compared to a scenario where the SNR is high). Thus, it would have been obvious to a person or ordinary skill in the art before the time of the invention to employ the teaching of Karl, as indicate, into the communication method of Dick for the purpose of increasing system agility and flexibility.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476